COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Appellate case name:    Ex parte Kennedy Fitzgerald Johnson

Appellate cause numbers: 01-21-00265-CR & 01-21-00266-CR

Trial court cause numbers: 1715831 & 1723488

Trial court:            208th District Court of Harris County


(1) The district clerk is directed to file a supplemental clerk’s record in appellate cause
number 01-21-00265-CR (trial court cause number 1715831), containing the following
documents, that are found in the district clerk’s files in the related case of The State of
Texas v. Kennedy Johnson, trial court cause number 1698399:

       • Judgment of Conviction by Court—Waiver of Jury Trial (signed August 23,
         2021; consisting of 4 pages; image number: 97541583);

       • Plea Agreement; Plea Admonishment; Certification of Right to Appeal (filed
         Aug. 23, 2021; consisting of 12 pages; image number: 97519797).

(2) The district clerk is also directed to file a supplemental clerk’s record in appellate
cause number 01-21-00266-CR (trial court cause number 1723488), containing the
following documents, that are found in the district clerk’s files in the related case of The
State of Texas v. Kennedy Johnson, trial court cause number 1698399:

       • Judgment of Conviction by Court—Waiver of Jury Trial (signed August 23,
         2021; consisting of 4 pages; image number: 97541583);

       • Plea Agreement; Plea Admonishment; Certification of Right to Appeal (filed
         Aug. 23, 2021; consisting of 12 pages; image number: 97519797).

See TEX. R. APP. P. 34.5(c)(1).
The supplemental clerk’s records in each appellate cause shall be filed in the First Court of
Appeals within 14 days of the date of this order.


       It is so ORDERED.

Judge’s signature:            /s/ Richard Hightower
                              Acting individually


Date: October 12, 2021